Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendments and remarks filed on 06/07/2021 are considered and entered. Claims 1, 5-15 and 18 are pending. Claims 1 and 5-11 and have been amended. Claim 18 is newly added. Claims 2-4 and 16-17 are cancelled. Claims 5, 6, 9 and 10-15 remain withdrawn as being directed to a non-elected invention. Claims 1, 7, 8 and 18 are under consideration and the subject of this office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 06/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10,478,531 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The previous rejections of claims 1 and 7 under obviousness type double patenting over claims 1 and 3 of USP 10,478,531 are withdrawn in light of the terminal disclaimer.
Response to Amendment
	The previous rejections of claims 2-4 and 16-17 are moot in light of the cancellation of the claims in the amendments filed on 06/07/2021.
	The previous rejections of claims 1, 7 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for New Matter are withdrawn in light of the amendments to the claims filed on 06/07/2021.  The previous limitation (a balloon catheter further comprising a stent, wherein the stent is independent of the balloon coated with a coating comprising an amnion tissue preparation) which contained the New Matter has been deleted.
	The previous rejections of claims 1, 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments to the claims filed on 06/07/2021.  The phrase “stent is independent of the balloon” which rendered the claim indefinite has been deleted.
	The previous rejections of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Spencer are withdrawn in light of the amendments to claim 1.  Claim 1 has been amended to recite the balloon catheter is coated with a coating consisting of a dried amnion tissue.  

Claim Objections
The objections below are new objections as necessitated by the amendments filed on 06/07/2021.
Claim 1 is objected to because of the following informalities:  The species “immunosuppresives” in line 6 is redundant because the claim also recites .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The rejections below are modified as necessitated by the amendments filed on 06/07/2021.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (WO 2016/007554; Pub. Jan. 14, 2016; Of Record).
Regarding claim 1, Spencer teaches compositions and formulations of micronized Wharton’s jelly (see abstract) which can comprise micronized placental amnion (see [0049], see claim 17).  Spencer teaches the amnion tissue can be added to its composition prior to dehydrating (see [0050]).  Therefore, Spencer is teaching a composition with a dried amnion tissue. Spencer teaches covering the balloon used in angioplasty procedures with it compositions in gel form (see [0115] - reads on coating the balloon).  Spencer teaches a stent is optionally inserted at the time of the ballooning (reads on capable of being implant independently of the balloon) (see par. [0112]), therefore Spencer is teaching a balloon catheter without a stent (reads on stent-less balloon catheter).  Spencer teaches the Wharton’s jelly is rich in growth factors (see [0108]).  Spencer teaches its compositions prevent or reduce restenosis and facilitate healing in patients having angioplasty and/or stent implantation.  Spencer teaches it composition provides a continuous supply of anti-inflammatory molecules such as growth factors at the site of the angioplasty to prevent and/or reduce inflammation and restenosis (see [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Spencer that is used to cover the balloon by formulating the composition to consist of dried amnion tissue and growth factors.  One of ordinary skill in the art would be motivated to include growth factors because Spencer teaches it is desirable to provide a continuous supply of anti-inflammatory molecules such as growth 
Spencer teaches its compositions are applied in angioplasty and/or stent implantation ([0114]) and teaches the stent is optionally inserted in the angioplasty ([0112]). Spencer teaches the balloon and the stent can be coated with its compositions (see [0115] – reads on the coated stent in claim 18).  Therefore Spencer is teaching a stentless balloon catheter and a stent that is capable of being implanted independently of the balloon, both of which are coated with the composition consisting of a dried amnion and anti-inflammatory growth factors. It would be obvious to prepare a kit comprising the coated stentless balloon and the coated stent.  Therefore claim 1 and claim 18 are rendered obvious by the teachings of Spencer.
The teachings of Spencer renders obvious claims 1 and 18.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (WO 2016/007554; Pub. Jan. 14, 2016; Of Record) as applied to claims 1 and 18 above and further in view of Schorgl (US20100228335; Pub date: Sep 9, 2010; Of Record).
Regarding claim 7, Spencer does not teach the amnion tissue preparation lacks viable cells. 
Schorgl teaches a balloon catheter for delivery of balloon expandable stents (see Figure 16(b) and [0044]).  Schorgl also teaches the stent scaffold is encapsulated with solubilized amnion tissue which is allowed to dry to form a coating on the stent scaffold (see [0006]).  Schorgl further teaches the amnion tissue can be attached to the inside, the outside, both inside and outside, or complete encapsulation of the stent scaffold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Spencer and substitute its amnion preparation with the amnion preparation lacking viable cells as taught by Schorgl.  One of ordinary skill in the art would be motivated to coat the surfaces that would in contact with each other (the inside of the stent and the outside of the balloon) with the same amnion preparation and to use an alternate amnion tissue preparation that is used in coatings. 
The combination of Spencer and Schorgl renders claim 7 obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (WO 2016/007554; Pub. Jan. 14, 2016) as applied to claims 1 and 18 above and further in view of Daniel (US 2014/0050788; Pub. Feb. 20, 2014; Of Record).
Regarding claim 8, Spencer teaches the balloon on the balloon catheter to be covered with a composition with a dehydrated amnion preparation (see [0049], [0050], [0115]) but does not teach the balloon catheter to be completely covered.
Daniel teaches compositions with micronized placental components including amnion (see [0023], [0041]) and coating medical devices such as catheters, stents and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Spencer and to coat the balloon catheter completely as taught by Daniel.  One would be motivated to do so because Daniel teaches that catheters and balloons can be coated with amnion preparations, so it would be obvious to completely coat both the catheter and the balloon in the methods of Spencer with the composition with amnion preparation. This would result in the balloon catheter to be completely coated with the amnion preparation.
The combination of Spencer and Daniel renders claim 8 obvious.

Response to Arguments
Applicant’s arguments filed on 06/07/2021 have been fully considered but are not persuasive.  Applicants argue that the claims have been amended as discussed in the telephone interview on 05/12/2021 and the amendments to the claims filed on 06/07/2021 would overcome the previous rejections of the claims under §112, §102 and §103 (see remarks pg. 4 Interview Summary section, page 5-6).  However, claim 1 has 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Spencer that is used to cover the balloon in the angioplasty methods of Spencer, by formulating the composition to consist of dried amnion tissue and growth factors. One of ordinary skill in the art would be motivated to include growth factors because Spencer teaches it is desirable to provide a continuous supply of anti-inflammatory molecules such as growth factors at the site of the angioplasty to prevent and/or reduce inflammation and restenosis. Therefore claim 1 is rendered obvious over the teachings of Spencer.

It is suggested to delete anti-inflammatory agents and growth factors in claim 1.  It is suggested to amend claim 1 as below to place the application in condition for allowance.
Claim 1. A balloon catheter kit comprising:

a stent capable of being implanted independently of the balloon.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657